                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

    BRANCH BANKING AND TRUST            )
    COMPANY,                            )
                                        )                  Case No.
          Plaintiff,                    )              5:18-cv-610-JMH
                                        )
    v.                                  )         MEMORANDUM OPINION
                                        )              AND ORDER
    LAURA MASSEY JONES, et al.,         )
                                        )
          Defendants.                   )

                                  ***
         This matter is before the Court on the parties’ motions to

alter, amend, or correct the preliminary injunction previously

imposed by the Court.       [DE 52; DE 55; DE 58].            After reviewing the

briefs, the Defendants’ motion to alter or amend [DE 52] and

supplemental motion to alter or amend [DE 58] are GRANTED IN PART

and DENIED IN PART and Plaintiff’s motion to correct [DE 58] is

GRANTED.

                           I.   Procedural History

         This action, initially filed in November 2018, has a complex

and lengthy procedural history 1 that need not be repeated in full

here. 2      Previously,    after   a       hearing,    the    Court   granted   a


1 A detailed factual and procedural background is provided in the
Court’s previous memorandum opinion and order. [See DE 34 at 1-
4, Pg ID 544-47].
2 The Court understands that motions for injunctive relief can be

complicated.   Additionally, the Court exists to resolve actual
disputes between the parties.    Still, one explanation for the
complex procedural history in this case is that the parties also
appear to be communicating and quarreling with each other through
preliminary injunction to preserve the status quo for the duration

of this lawsuit.      [DE 48].     Subsequently, the Defendants moved to

alter or amend the preliminary injunction.                   [DE 52].    Then, the

Plaintiff moved to correct the preliminary injunction.                    [DE 55].

Finally, the Defendants filed a supplemental motion to clarify.

[DE 58].    At present, the motions have either been fully briefed

or the time for briefing has passed.                  As a result, the pending

motions are ripe for review.

                                 II.    Analysis

     Federal Rule of Civil Procedure 59(e) permits a party to file

a motion to alter or amend a judgment within 28 days after the

entry thereof.      “A court may grant a Rule 59(e) motion to alter or

amend if there is: (1) a clear error of law; (2) newly discovered

evidence; (3) an intervening change in controlling law; or (4) a

need to prevent manifest injustice.”             Intera Corp. v. Henderson,

428 F.3d 605, 620 (6th Cir. 2005).

     “A    motion   under   Rule       59(e)   does    not    simply    provide   an

opportunity to reargue a case, and it must be supported either by

a showing that the district court made an error of law or by newly

discovered evidence.”       Whitehead v. Bowen, 301 F. App’x 484, 489

(6th Cir. 2008) (citing Sault Ste Marie Tribe of Chippewa Indians




motions filed with the Court. This matter is now in discovery.
As such, the parties need to communicate directly and in good-
faith about how to resolve the disputes in this action.
                                         2
v. Engler, 146 F.3d 367, 374 (6th Cir. 1998); Roger Miller Music,

Inc. v. Sony/ATV Publishing, LLC, 477 F.3d 383, 395 (6th Cir.

2007)).      The Rule is not “a substitute for appeal.”                    Turner v.

City of Toledo, 671 F. Supp. 2d 967, 969 (N.D. Ohio 2009).                     “If .

. . a Rule 59 motion merely quibbles with the Court’s decision,

the proper recourse is not a motion for reconsideration but instead

an appeal to the Sixth Circuit.”                Zell v. Klingelhafer, No. 13-

cv-458, 2018 WL 334386, at *4 (S.D. Ohio Jan. 8, 2018).

                  A.      BB&T’s Request for Oral Argument

       BB&T has requested oral argument pursuant to Local Rule

7.1(f).      [DE 61 at 1, Pg ID 903].           But BB&T has not explained why

oral   argument      is   necessary   in       this   matter   or   how    additional

argument will assist the Court in resolving the pending motions.

As the Court noted, this case has a complex history and the record

is well developed.          Additionally, the Court heard oral argument

from the parties on the motion for preliminary injunction and the

parties have either fully briefed the pending motions or the time

for briefing has passed.         As such, oral argument is unnecessary to

resolve the disputes currently pending before the Court.

                B.    Defendants’ Motion to Alter or Amend

       The    Defendants      contend      that       the   Court’s       preliminary

injunction       contains      inconsistent           provisions      necessitating

correction or clarification.            In response, the Plaintiff claims

that the Defendants are trying to reap the rewards of their

                                           3
wrongful solicitation of BB&T customers.         These arguments and the

relevant provisions of the preliminary injunction are discussed

below.




(1)   Relevant Provisions of the Preliminary Injunction

      The Court’s preliminary injunction states in part,

      Defendants Laura Massey Jones, Ralph S. “Bud” Watson,
      II, John Cadwell, and The Farmers National Bank of
      Danville,   d/b/a  WealthSouth,   as   well as  their
      representatives, employees, agents, and assigns, are
      hereby ENJOINED from doing the following:

                                  . . .

                (c)    Receiving  any   future  benefit   from
           solicitation    of BB&T’s current or potential
           depositors, customers, or clients in breach of
           Jones’s 3, Watson’s, and Cadwell’s non-solicitation
           agreements and the Individual Defendants’ non-
           disclosure agreements from September 4, 2018, until
           this matter is resolved[.]

[DE 48 at 2, Pg ID 691 (emphasis in original)].         This provision is

intended   to   prevent   any   future    harm   to   BB&T   by   enjoining


3 When quoting the language in the Court’s preliminary injunction,
counsel for the Defendants used the Latin adverb “sic” to indicate
that the Court made a grammatical error in the preliminary
injunction by adding an apostrophe plus the letter s to form the
singular possessive form of “Jones.” [DE 51-1 at 4, Pg ID 720].
While the proper possessive form of proper nouns ending in the
letter s appears to be a matter of stylistic discretion in common
usage, the Chicago Manual of Style and other reputable guides on
the English language provide that the proper singular possessive
of a proper noun ending in the letter s is formed by adding an
apostrophe plus the letter s, as the Court did in the preliminary
injunction. CHICAGO MANUAL OF STYLE § 7.17 (17th ed. 2017).
                                    4
WealthSouth from transferring the business of any former BB&T

customer     who   was   solicited       in       violation      of    the        BB&T    non-

solicitation provisions applicable to Jones, Watson, and Cadwell.

      Other relevant provisions of the preliminary injunction say,

           (7) This Order does not prevent current or former
      BB&T customers from voluntarily contacting WealthSouth
      or   voluntarily   transferring  their   business   to
      WealthSouth;
           (8) This Order does not prevent other WealthSouth
      employees, with the exclusion of Defendants Jones,
      Cadwell, and Watson, from soliciting the business of
      BB&T customers[.]

[Id. at 5, Pg ID 694].         These provisions simply state the obvious,

that any current or former BB&T customer who was not wrongfully

solicited may freely choose to conduct business with any wealth

management     business,       including          WealthSouth,        and        that    other

WealthSouth    employees,       who    are       not   subject    to       the    BB&T     non-

solicitation       provisions,    may        solicit      the    business           of    BB&T

customers.

      Furthermore,       two   additional           provisions        in     the        Court’s

preliminary injunction are relevant to the current discussion.

First,   the   Court     noted    that,          “This   Order    does       not        prevent

communication or solicitation of BB&T clients who came to BB&T

solely as a result of Defendant Jones’s, Cadwell’s, or Watson’s

own   recruitment      efforts,       which       BB&T   neither       subsidized          nor

otherwise financially supported as part of a program of client

development[.]”      [Id.].     This provision reflects and comports with


                                             5
the rule of law in Hall v. Edgewood Partners, 878 F.3d 524 (6th

Cir.   2017).          In   Hall,        the    Sixth   Circuit    held   that    a    non-

solicitation agreement could only prohibit solicitation of former

clients that were recruited with the benefit of the employer’s

resources.          In other words, the BB&T non-solicitation provisions

do not apply to current or former BB&T clients that were recruited

to do business at BB&T based solely on the efforts of Jones,

Cadwell, or Watson, without the use of BB&T resources.

       Second, and finally for the purposes of the pending motion to

alter or amend, the preliminary injunction provides that, “This

Order does not prevent merely informal or informational non-

solicitous      contact       or    communication       between     Defendants     Jones,

Cadwell,       or    Watson        and    any    former,     current,     or   potential

depositors, customers, or clients of BB&T or its affiliates.”                           [DE

48 at 5, Pg ID 694].               This provision acknowledges the holding in

Wells v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 919 F. Supp.

1047 (E.D. Ky. 1994).              In Wells, another judge of this Court held

that    merely       informational         contact      or   communication       did    not

constitute solicitation.

(2)    Effect of the Preliminary Injunction and the Motion to Alter
       or Amend

       Here,    the     Defendants         argue     that    the   provisions     in   the

preliminary injunction are inconsistent.                      They say that, on the

one hand, the preliminary injunction allows current and former


                                                 6
BB&T    customers    to   voluntarily         transfer    their    business    to

WealthSouth but that, on the other hand, the preliminary injunction

prevents WealthSouth from receiving any benefit from solicitation

of BB&T’s current or potential depositors, customers, or clients.

       But this understanding fails to read the provisions of the

preliminary     injunction      comprehensively.          For     instance,   the

Defendants admit that some of the Individual Defendants had contact

with current or former BB&T customers between September 4, 2017,

and September 7, 2017.           At the hearing on the motion for a

preliminary injunction, the following colloquy occurred between

the Court and counsel for the Defendants:

             THE COURT: And what's interesting is WealthSouth
       or the defendants say we've stopped doing that. Well,
       it's been a long time ago, many, many -- 50 years or so,
       but I remember principles of physics. To stop something
       that gets into motion, you have to stop it. And when you
       stop it, it means it has to have been in motion. So
       apparently, as I read the pleadings, WealthSouth says we
       did it, we stopped, we're no longer doing it. True?

            MS. KAMER: Yes, Your Honor.

            THE COURT: So what's the preliminary injunction
       going to do? It's going to stop you from doing what you
       say you've done now.

            MS. KAMER: Correct. . . .

[DE 51 at 4, Pg ID 701].

       As   a   result,   the    Court       enjoined    the    Defendants    from

benefitting from any solicitation of BB&T customers that violated

the BB&T non-solicitation agreements in Jones’s, Cadwell’s, and


                                         7
Watson’s employment agreements.        To that end, the provision that

prevents WealthSouth, as well as their representatives, employees,

agents, and assigns, from benefiting from the solicitation of

BB&T’s current and former customers is limited and modified by the

clause that says “in breach of Jones’s, Watson’s and Cadwell’s

non-solicitation agreements . . . .”         [DE 48 at 2, Pg ID 692].     As

a result, the preliminary injunction only prevents WealthSouth and

its employees from benefitting from the solicitation of current or

former BB&T customers that was in violation of the BB&T non-

solicitation agreements.

     Of course, it necessarily follows that BB&T may benefit from

the business of current or former BB&T customers that were not

solicited by Jones, Cadwell, or Watson.        Additionally, if accounts

of current or former BB&T customers who were wrongfully solicited

have already been transferred to WealthSouth, those transfers may

be redressed through an award of money damages.

     But now, the Defendants appear to argue that BB&T customers

who were solicited by Jones, Cadwell, or Watson, should be able to

transfer their business to WealthSouth in the future if that

decision was made voluntarily by the BB&T customer even after the

wrongful   solicitation.    But   such   a    piecemeal   reading   of   the

preliminary injunction’s provisions reads the earlier provisions

out of the Court’s order.



                                   8
     In response, BB&T argues that the Defendants’ solicitation of

current and former BB&T clients cannot be undone and that the

Defendants appear to want to continue to reap the benefits of their

wrongful solicitation of BB&T customers.          [DE 57].

     BB&T is correct that the transfer of the accounts or business

of current or former BB&T customers who were solicited by Jones,

Cadwell,   or   Watson,    in    violation   of    the     non-solicitation

agreements would constitute a continuing violation of the non-

solicitation provisions.        If the Defendants truly mean what they

say, that they now realize that Jones, Cadwell, and Watson should

not have solicited current or former BB&T customers and that they

have ceased that activity, then that cessation must include a

refusal to transfer accounts that were wrongfully solicited in the

first place.     The Defendants cannot acknowledge that some BB&T

customers were solicited and assure the Court that the solicitation

is no longer occurring but then attempt to transfer the business

of those BB&T customers who were wrongfully solicited.

     As was previously discussed, provisions seven and eight of

the preliminary injunction simply stand for the proposition that

this preliminary injunction does not prevent WealthSouth from

accepting business from or soliciting current or former BB&T

customers who were not solicited by Jones, Cadwell, or Watson.

Still,   that   obvious   proposition    remains    true     whether   it   is

contained in the preliminary injunction or not and the Court

                                     9
understands that these provisions may cause confusion.               As a

result, seeing as provision seven and eight are unnecessary because

they state obvious propositions and may cause confusion, the Court

will enter an amended preliminary injunction that strikes these

provisions.

     Otherwise,   the   remaining    provisions    of    the   preliminary

injunction simply require the Defendants to do what they have

already assured the Court that they have stopped doing.                If

WealthSouth knows or suspects that current or former BB&T customers

were solicited by Jones, Watson, or Cadwell, they cannot benefit

from that wrongful solicitation by transferring those customers’

accounts to WealthSouth.

     Of course, there will be some situations that will be unclear

or fall into a “gray area.”    Regardless, the Defendants are in the

best position to determine which BB&T customers were solicited by

Jones, Watson, and Cadwell since the Individual Defendants are now

WealthSouth employees and since any wrongful solicitation occurred

when the Individual Defendants were employees of WealthSouth.          As

such, WealthSouth must bear the burden of complying with the

provisions of the preliminary injunction and WealthSouth should

err on the side of caution if unsure about whether transfer of a

certain account will violate the preliminary injunction.

     Additionally,   the   Court    understands   that   the   preliminary

injunction may temporarily prevent some current or former BB&T

                                    10
customers who may have been wrongfully solicited from transferring

their wealth management business to WealthSouth.                   The Court has

previously weighed this third-party harm when determining whether

to grant injunctive relief in this matter and determined that,

even   considering        this   harm,   injunctive     relief    was    warranted.

Still,    these    potential     WealthSouth        customers    may   do   business

elsewhere or simply wait until the conclusion of this litigation

since the preliminary injunction only preserves the status quo

during this lawsuit.

       Lastly,     the     preliminary        injunction     contains       explicit

provisions to ensure that the order complies with the decisions in

Hall and Wells, mentioned above. First, the preliminary injunction

does not prohibit “communication or solicitation of BB&T clients

who    came   to   BB&T    solely   as   a    result    of   Defendant      Jones’s,

Cadwell’s, or Watson’s own recruitment efforts, which BB&T neither

subsidized nor otherwise financially supported as part of a program

of client development.”           [DE 48 at 5, Pg ID 694].              Transfer of

such a customer’s business to WealthSouth does not constitute

wrongful solicitation as a matter of law and, as a result, does

not violate provision (2)(c) of the current preliminary injunction

because    such    as    transfer    does     not   confer   a   benefit     on   the

Defendants that is in breach of the non-solicitation agreements.

       Second, the preliminary injunction comports with the Wells

decision because it does not prohibit merely informational or

                                         11
informal contact between Jones, Cadwell, or Watson and current or

former BB&T customers.      [Id.].   Transferring an account that falls

into the Wells exception does not violate provision (2)(c) of the

preliminary injunction because merely informational contact does

not constitute solicitation.

      For instance, if contact between BB&T client Paul Heflin and

Jones,   Cadwell,   or     Watson,   was   only    informational,      as   the

Defendants assert in their motions, then his business may be

transferred to WealthSouth.       If, on the other hand, the Defendants

are unsure if the contact was purely informational, they should

refrain from transferring the account to avoid violating the

preliminary injunction.

      Ultimately, nothing in this preliminary injunction prevents

Jones, Cadwell, or Watson from telling current or former BB&T

customers   that    they    are   employed   at    WealthSouth,     but     the

conversation must end there.         An informational contact becomes

solicitation if Jones, Cadwell, or Watson say something like,

“Let’s get together for lunch and talk about opportunities for you

to move your wealth management to WealthSouth.”

      In sum, the Court will issue an amended preliminary injunction

to strike the unnecessary and potentially confusing provisions in

the   preliminary   injunction.        Still,     outside   of   the    narrow

exceptions presently listed in provision five and six of the

preliminary injunction, the Defendants may not benefit from the

                                     12
wrongful solicitation of current of former BB&T employees.                      This

means that if the Defendants know or suspect that a current or

former   BB&T    customer     was    solicited   in    violation    of    the   non-

solicitation provisions in the BB&T employment agreements, they

may not transfer those customer’s accounts to WealthSouth.                        To

hold otherwise would render the Court’s preliminary injunction a

dead   letter,    would      allow   the   Defendants    to   violate     the   non-

solicitation provisions in the BB&T employment agreements, which

the Defendants have assured the Court they are not doing, and would

potentially result in BB&T suffering irreparable harm during the

pendency of this action.

                       C.     BB&T’s Motion to Correct

       Finally, BB&T asks the Court to correct the preliminary

injunction to reflect the fact that Defendant Lee Lamonica Walker

is subject to a non-disclosure agreement.              The Defendants have not

responded in opposition to this motion.               Additionally, it appears

undisputed that while Walker is not subject to a non-solicitation

provision, she is subject to a BB&T non-disclosure agreement.                    As

a result, the Court will correct the preliminary injunction to add

Defendant Walker to the relevant provisions pertaining to the non-

disclosure agreement.

                                III.   Conclusion

       Previously,     the    Court    weighed   the    relevant    factors     and

determined      that   injunctive      relief    was    warranted    to    prevent

                                           13
irreparable injury and preserve the status quo in this matter.

Still, to the extent that some of the provisions in the preliminary

injunction are unnecessary and may cause confusion, they will be

removed. Additionally, Defendant Lee Lamonica Walker will be added

to relevant provisions of the preliminary injunction to reflect

that she is subject to a non-disclosure agreement with BB&T.

Otherwise, the rest of the provisions in the preliminary injunction

will remain.

     Accordingly, IT IS ORDERED as follows:

     (1)   Plaintiff’s motion for oral argument is DENIED;

     (2)   Defendants’   motion   to   alter   or   amend   [DE   52]   and

supplemental motion to alter or amend [DE 58] are GRANTED IN PART

and DENIED IN PART;

     (3)   Plaintiff’s motion to correct [DE 55] is GRANTED; and

     (4)   The Court will enter a separate amended preliminary

injunction consistent with this memorandum opinion and order.

     This the 7th day of March, 2019.




                                  14
